        Case 1:17-cv-05833-DLC Document 323 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :                 17cv5833(DLC)
                                       :
                         Plaintiffs,   :                      ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In a letter of February 1, 2021, the plaintiffs moved to

redact portions of their response to Frank Esposito’s motion to

stay.    The plaintiffs’ motion to redact does not properly

identify the document to which the request refers, nor does it

provide reasons for the proposed redactions.          It is hereby

     ORDERED that, by February 3, 2021, the plaintiffs shall

submit a new motion to redact that (1) properly describes the

documents to which the request refers and (2) includes a

description of the reasons underlying the request or

incorporates the reasons set forth in another publicly filed

document, such as the plaintiffs’ January 19, 2021 application.



Dated:      New York, New York
            February 2, 2021
